 

Exhibit 10.1

 

Peoples Security Bank and Trust Company
Executive Cash Bonus Plan

 

Amended and Restated as of May 8, 2020

 

WHEREAS, Peoples Financial Services Corp. (“Corporation”) and Peoples Security
Bank and Trust Company (“Bank”) designed their compensation program to provide a
competitive base salary as well as provide incentives to executive officers to
effectively lead and manage the Corporation and Bank and implement their
quality, earnings and growth strategies;

 

WHEREAS, the Corporation and Bank believe that executive compensation should be
closely aligned with the long-term interests of shareholders, along with
corporate goals and strategies, and should include significant performance-based
criteria related to long term shareholder value, which should reflect upside
potential and downside risk; and

 

WHEREAS, the Corporation and Bank believe that the implementation of a Cash
Bonus Plan (“Plan”) will create a strong and objective link between executive
compensation and shareholder value creation.

 

NOW THEREFORE, in consideration of the premises above and the covenants herein
contained, and intending to be legally bound, the Bank agrees as follows

 

Section 1.                  Term. The Plan was originally adopted effective as
of January 1, 2011 and is amended and restated as of May 8, 2020. The Plan may
be terminated by the Board of Directors at any time. The Plan Year shall be a
calendar year.

 

Section 2.                  Committee. The Plan shall be administered by the
Compensation Committee of the Board of Directors (“Committee”). The Committee
shall be vested with full authority to establish goals and grant Awards under
the Plan; to adopt, amend, and rescind such rules, regulations and procedures as
it deems necessary or desirable to administer the Plan; to interpret the
provisions of the Plan; and to make all other determinations necessary in
connection with the administration of the Plan. Any determination, decision or
action of the Committee in connection with the construction, interpretation,
administration or application of the Plan shall be final, conclusive and
binding. No member of the Committee shall be liable for any determination,
decision or action made in good faith with respect to the Plan or any Award
granted under the Plan.

 

Section 3.                  Participants. The participants are designated
executive officers that are in a position to contribute to the long term success
of the organization. Each calendar year, the Committee shall designate those
executive officers who shall participate in the Plan for that Plan Year
(“Participant”).

 

Section 4.                  Awards. A Participant’s Award shall be determined
based upon the attainment of written performance goals approved by the
Committee. The performance goals shall be based upon criteria which may or may
not be objective. The Committee may adjust measurements and weighting based upon
individual circumstances which it believes warrant such adjustments.

 





 

 

The maximum Award which may be earned by a Participant shall also be determined
and, to the extent possible, communicated to the Participant by the Committee
prior to the Plan Year.

 

In addition to annual Awards, Participants may receive cash bonuses at times and
in amounts determined by the Committee in its discretion from time to time.

 

Section 5.                  Payment of Awards. All payments in respect of annual
Awards under this Plan shall be made as soon as possible after the completion of
the Plan Year. Other discretionary bonuses shall be made at such times
determined by the Committee.

 

Section 6.                  Clawback. In the event that Corporation or the Bank
is required to prepare an accounting restatement because of the material
noncompliance of the Corporation or Bank with any financial reporting
requirement and if within the previous three years a Participant received an
Award based upon the erroneous data, the Participant shall return and refund to
the Bank the excess amount over what would have been paid to the Participant
under the accounting restatement. In the event that the Corporation or the Bank
is required to prepare an accounting restatement because of a Participant’s
misconduct or fraudulent activity, then the Participant shall return and refund
to the Bank the entire Award received based upon the erroneous data.
Additionally, any amounts paid under this Plan will be subject to recoupment in
accordance with any clawback policy that the Corporation or the Bank adopts,
including any policy adopted pursuant to the listing standards of any national
securities exchange or association on which the Corporation’s securities are
listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law. No recovery of compensation
under this Plan or any clawback policy will be an event giving rise to a right
to resign for “good reason” (or similar term) under any agreement with the
Corporation or the Bank.

 

Section 7.                  Termination of Employment. In the event that a
Participant’s employment is terminated prior to December 31st of the year in
which an annual Award is earned, he shall not be eligible to receive an Award
under this Plan. A Participant must be employed by the Bank on December 31st to
receive an annual Award. In the event that a Participant is terminated as a
result of being convicted of a crime, for dishonesty or gross negligence, for
breach of fiduciary duty, for fraud or misappropriation, or for a violation of
any law, rule or regulation governing banks, bank holding companies or bank
officers, or for “cause” (or similar term) under any agreement with the
Corporation or the Bank, then the Participant shall not be entitled to any Award
under this Plan and all of the Participant’s rights under this Plan shall
terminated immediately.

 

Section 8.                  Effect on Employment. Neither the Plan nor any
action taken hereunder shall be construed as giving any Participant or other
person any right to continue to be employed by or perform services for the
Corporation or Bank, and the right to terminate the employment of or performance
of services by any Participant at any time and for any reason is specifically
reserved to the Corporation or Bank.

 



 -2- 

 

 

Section 9.                  Section 409A of the Internal Revenue Code. Any
payments made pursuant to this Plan, to the extent of payments made through
March 15th of the calendar year, are intended to constitute separate payments
for purposes of Treas. Reg. §1.409A-2(b)(2) and thus payable pursuant to the
“short-term deferral” rule set forth in Treas. Reg. §1.409A-1(b)(4).

 

Section 10.              Applicable Law. The Plan shall be construed,
administered, regulated, and governed in all respects under and by the laws of
the Commonwealth of Pennsylvania, except as preempted by federal law.

 

IN WITNESS WHEREOF, this instrument has been executed by an authorized officer
of the Bank.

 

ATTEST  PEOPLES SECURITY BANK AND TRUST COMPANY           /s/  /s/ Craig W. Best
   Name: Craig W. Best    Title: President & CEO

 



 -3- 

 